Citation Nr: 0710483	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for residuals of 
chemical burns to the eyes.

5.  Entitlement to service connection for a left Achilles 
tendon disorder.

6.  Entitlement to service connection for a left chest 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1987.  He also had a period of active duty for training from 
June to October 1983.

The instant appeal arose from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Los Angeles, California, which denied the claims on 
appeal.

The issues of increased rating for degenerative joint disease 
of the right knee and a right elbow disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by range of motion of 0 to 100 degrees with 
pain and crepitus and mild incoordination without objective 
evidence of heat, redness, swelling, effusion, drainage, 
instability, abnormal gait, or weakness.

2.  There is no evidence of current residuals of chemical 
burns to the eyes, a left Achilles tendon disorder, or a left 
chest disorder which are related to service.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
service-connected degenerative joint disease of the left knee 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5260 (2006).

2.  There is no evidence of current residuals of chemical 
burns to the eyes, a left Achilles tendon disorder, or left 
chest disorder which were incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for degenerative joint disease of the left 
knee

The veteran argues that a higher disability rating is 
warranted for his left knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In 1987, while in service, the veteran hit his left knee 
against the steering column of a truck.  Currently, his left 
knee is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, for limitation of flexion of 
the leg.  

The veteran's symptoms which serve as the basis for the 10 
percent rating consist of a slight decreased range of motion, 
crepitus and mild incoordination.  See 2005 VA examination 
report.  A higher, 20 percent rating is warranted under 
Diagnostic Code 5260 if flexion is limited to 30 degrees.  
Likewise, a separate compensable rating for limitation of 
extension of the leg is warranted for extension limited to 10 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006); VAOPGCPREC. 09-04 (69 Fed. Reg. 59990 (2004)).  
However, the preponderance of the evidence does not reveal a 
limitation of motion that more nearly approximates the 20 
percent rating under Diagnostic Code 5260 or a separate 
rating under Diagnostic Code 5261.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  The most significant decreased 
range of motion in the medical record was from 0 to 100 
degrees with pain.  See 2005 VA examination report.  Most of 
the medical evidence shows a range of motion of at least 0 to 
130 degrees with pain.  See 2003 VA examination report; March 
2004 VA physical therapy treatment record noting grossly 
normal active range of motion.  

In addition, the Board has considered the application of 
38 C.F.R. § 4.40 (consider "functional loss" "due to 
pain"), and 38 C.F.R. § 4.45 (consider "[p]ain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability) in this case.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted for limitation of flexion 
or extension of the left knee on the basis of these 
regulations.  The evidence of record shows that the veteran's 
primary complaint is of pain.  However, the 2003 and 2005 VA 
examiners specifically addressed the DeLuca considerations 
and made findings that do not support a higher rating under 
DeLuca.  For example, the 2003 examiner, while noting the 
nearly full range of motion was accompanied by pain, assessed 
the limitation of motion as "mild".  Further, the examiner 
found limitation of motion was not affected by fatigue, 
weakness, lack of endurance or incoordination.  The veteran's 
gait was not unsteady or unpredictable, and he did not 
require the use of assistive aids.  Likewise, while the 2005 
examiner noted that the range of motion was accompanied by 
pain and mild incoordination with pain having the major 
functional impact, the range of motion was not limited by 
fatigue, weakness, or lack of endurance.  

As the record reveals that the veteran has only mild 
limitation of motion of the left knee, the current 
compensable rating for pain and loss of motion incorporates 
the DeLuca factors.  The medical evidence noted above does 
not reveal a degree of functional loss due to pain, fatigue, 
weakness, incoordination, and repetition which would warrant 
a higher evaluation for the knee.

Consideration of additional Diagnostic Codes is also 
warranted; however, the evaluation of the same manifestation 
under different diagnoses (pyramiding) is not permitted.  
38 C.F.R. § 4.14 (2006).  While the veteran complains of 
instability, there is no objective medical evidence of 
instability or subluxation since service.  The 2005 VA 
examination noted no evidence of instability and Drawer sign 
and McMurray test were negative.  Likewise, the 2003 VA 
examination report noted no evidence of instability with 
negative Drawer sign and McMurray test.  For these reasons a 
separate rating under Diagnostic Code 5257 is not warranted

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher initial rating 
for his service-connected left knee disorder.  

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran claims that he currently has redness and 
sensitivity to light in his eyes and that he was splashed in 
the eyes with a chemical cleaner in service.  He contends 
that he has a left Achilles tendon disorder as a result of 
twisting his ankle while in boot camp.  Finally, he asserts 
that he has a left chest disorder manifested by a pinching 
sensation in his chest as a result of being hit in the chest 
with the butt of a weapon by a drill instructor in service. 

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claims fail because there is no 
competent evidence to link any current residuals of chemical 
burns to the eyes, a left Achilles tendon disorder, or left 
chest disorder with his period of service.  

The service medical records show that in January 1985 the 
veteran was splashed in the eyes with a floor cleaner.  He 
flushed his eyes, and they were re-irrigated when he sought 
medical treatment.  The assessment was chemical burn to the 
eye, and he was advised to follow-up if he had further 
problems.  The remaining service medical records and the 
post-service medical records do not reveal any chronic eye 
disorder which was incurred in service, including the 
incident involving the floor cleaner.  In fact, the veteran 
testified that an eye doctor in Long Beach "pretty much said 
[his] eyes are okay."  In addition, a 1993 VA examination 
report noted that his visual acuity was essentially normal.

Thus, the preponderance of the evidence indicates that there 
is no current eye disability.  Service connection cannot be 
granted without evidence showing that a disease or disability 
is currently present.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In addition, there is no competent evidence to 
link any current eye disability with his period of service.  

With regard to the Achilles tendonitis claim, the service 
medical records show that in September 1984 the veteran was 
assessed with minor left Achilles tendonitis and that he 
suffered a probable ligament strain in December 1985 after 
jumping off a truck.  The post-service medical evidence shows 
that the veteran sprained his ankle at work in 1997.  

While the veteran indicated during his hearing that he 
currently has instability in the left ankle, the current 
medical evidence does not reveal any chronic left ankle 
disorder.  VA treatment records which assess the feet and 
legs make no mention of complaint, treatment, or diagnosis 
regarding the left ankle.  In addition, there is no competent 
medical evidence which links any current left ankle disorder 
to service.  

With regard to the left chest disorder claim, the Board notes 
that the issue currently on appeal does not include service 
connection for left gynecomastia.  Left gynecomastia was 
separately denied by the RO in an April 2004 rating decision 
which the veteran did not appeal.  Service medical records 
and post-service medical records are silent as to any 
complaint, treatment, or diagnosis for a left chest disorder 
other than gynecomastia.  

The current post-service medical records do not reveal any 
chronic left chest disorder other than gynecomastia.  In 
addition, there is no competent medical evidence which links 
any current left chest disorder, other than gynecomastia, to 
service.  

The veteran's contentions that he developed an eye problem, 
left Achilles tendonitis, and a left chest disorder as a 
result of service have been considered.  However, because he 
is a layperson, untrained in determining medical etiology, 
his own belief that his current complaints are related to 
service is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).
  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for an eye problem, left Achilles 
tendonitis, and a left chest disorder.  His claims, 
therefore, must be denied.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter dated 
in May 2002 which was issued prior to the initial 
adjudication of the claim in January 2003.  The letter 
advised him of the duty to assist and the duty to notify.  He 
was told of the requirements to establish successful claims 
for service connection and an increased rating.  He was 
advised of his and VA's respective duties.  April 2004 and 
January 2005 letters specifically requested the veteran to 
provide "any evidence in his possession" that pertained to 
his claims.  

While the notice letters mentioned above did not explain the 
assignment of disability ratings and effective dates, such 
explanation is moot, given that service connection and an 
increased rating is denied in this case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical records, VA treatment records, and private treatment 
records have been associated with the claims folder.  Also of 
record is the transcript of the veteran's July 2006 hearing 
before the undersigned Veterans Law Judge.  The veteran has 
not identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and where 
reasonable efforts have not been made to associate it with 
the claims folder.  A VA examination was not developed in 
connection with the service connection claims; however, no 
examination is necessary with regard to those claims as there 
is no current evidence of a disability and as there is no 
competent evidence which indicates that any of the claimed 
disabilities may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).  

With regard to the increased rating claim, the veteran has 
contended, in essence, that the duty to assist requires that 
VA provide him with another examination because his 2005 
examination was inadequate.  He reports that the examination 
lasted only five minutes and was therefore too cursory, and 
that magnetic resonance imaging (MRI)of the knee should have 
been ordered.  The Board does not find that the duty to 
assist requires further examination of the left knee, 
however.  This is so because VA has already provided the 
veteran with two knee examinations during the course of his 
appeal.  Further, while an examination may have seemed too 
brief to the appellant, the examination reports are adequate 
for rating purposes.  Both examiners provided information 
with regard to: medical history, ranges of motion, stability 
testing, leg lengths, gait, diagnostic studies (X-rays), and 
commentary on the DeLuca factors.  Whether additional 
diagnostic studies such as an MRI is warranted is a medical 
assessment within the discretion of the examiners.  Two 
examiners found X-rays of the knee to be adequate for 
diagnostic purposes, and the Board will not, and in fact 
cannot, substitute its own opinion with regard to a medical 
matter.  The Board therefore finds that VA has satisfied its 
duty to notify and assist.  


ORDER

A claim for an increased rating for degenerative joint 
disease of the left knee is denied.

Claims for service connection for residuals of chemical burns 
to the eyes, a left Achilles tendon disorder, and a left 
chest disorder are denied.




REMAND

In October 2006 correspondence, the veteran reported that on 
July 17, 2006, he felt his right knee buckle and he sprained 
his ankle and fell to the ground, experiencing "excruciating 
pain in both my ankle and knee."  He reported that he 
received treatment the day of the fall at the emergency room 
of the VA Medical Center in Long Beach, California, and he 
received treatment the following day from Dr. Atul Bembi at 
the West Point Medical Clinic and the Orthopedic Medical 
Group of Riverside.  These treatment records, which are 
pertinent with regard to the current severity of the service-
connected right knee disability, should be obtained.

In addition, with regard to the right elbow claim, the 
veteran testified that he injured his elbow in service and 
that ever since he experiences locking, popping and pain when 
he picks up something heavy.  He requested a VA examination 
to address the origin of any current diagnosed right elbow 
disability.  Under the circumstances, the Board finds that he 
should be afforded an examination for purposes of obtaining 
an opinion as to the relative likelihood that he currently 
has a right elbow disorder which had its onset in service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Finally, the veteran should also be provided notice of the 
regulations governing disability evaluations and effective 
dates, since precedents requiring such notice had not yet 
been decided when he submitted his current claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with additional 
notice concerning regulations governing 
assignment of effective dates and 
disability evaluations.  

2.  Develop all recent, pertinent 
treatment records, concerning the right 
knee, including:

a.  Records of emergency room treatment 
at the Long Beach, California, VA Medical 
Center, dated on July 17, 2006; and

b.  Records from Dr. Atul Bembi at the 
West Point Medical Clinic, 7798 Cherry 
Ave., Fontana, CA  92336; and 

c.  Records from the Orthopedic Medical 
Group of Riverside, 6800 Brockton Ave., 
Riverside, CA  92506.

3.  Schedule the veteran for an 
examination.  The examiner should be asked 
to evaluate the veteran, review the claims 
file, and offer an opinion as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that any currently diagnosed right elbow 
disability had its onset in service.  In 
so doing, the examiner should discuss the 
significance, if any, of the right elbow 
injury noted in service.  A complete 
rationale for all opinions should be 
provided.

4.  Thereafter, take adjudicatory action 
on the veteran's claims.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
After the veteran and his representative 
have been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


